In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-411V
                                     Filed: August 26, 2016
                                         UNPUBLISHED

****************************
CHRISTOPHER DIANE LEWIS,                 *
                                         *
                     Petitioner,         *     Ruling on Entitlement; Concession;
v.                                       *     Influenza;
                                         *     Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Reginald Maurice Skinner, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On March 31, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she experienced severe left shoulder pain
caused-in-fact by her November 4, 2014 influenza vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On August 26, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that compensation is appropriate.
Petitioner’s injury is consistent with shoulder injury related to vaccine administration
(SIRVA), and it was caused in fact by the flu vaccination administered on November 4,
2014.” Id. at 3. Respondent further agrees that no other cause for petitioner’s SIRVA

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
has been identified, that petitioner has suffered the sequela of her injury for more than
six months, and that petitioner has satisfied all legal prerequisites for compensation
under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2